Appeal by defendant from a judgment of the Supreme Court, Kings County (Golden, J.), *854rendered November 23, 1981, convicting him of murder in the second degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with the trial court’s finding that there was no reasonable ground to believe that defendant was an “incapacitated person” as that term is defined in CPL 730.10. Defendant has no history of diagnosed mental illness. His prior institutionalization resulted in a conclusion that he did not have any psychosis. The trial court ascertained by questioning the defendant that he understood the nature of the charges against him and that he knew the roles of the participants in the trial. The trial court was only under a duty to order an examination if there was a reasonable ground for believing that the defendant was incapable of understanding the charges or making his defense. Such was not the situation here. Accordingly, trial counsel’s application pursuant to CPL 730.30 for an order of examination was properly denied (see People v Armlin, 37 NY2d 167, 171; People v Smyth, 3 NY2d 184, 187).
We find defendant’s other contention to be without merit. Mollen, P. J., Titone, Thompson and Weinstein, JJ., concur